DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 July 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  However, it is noted that a copy of each of the foreign documents has not been provided.  Therefore, the foreign documents have been crossed out and not considered.  The information disclosure statement fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: query cell 723 mentioned in paragraph [0077] of the published specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to 
The drawings are objected to because Fig 8 includes items 806 and 808 which are described in paragraph [0081] of the published specification as items 804 and 806.  Either Fig 8 or the specification needs to be changed so that the numbers correspond to one another.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Objections
Claims 3, 6, 10, 13, 17 and 19 are objected to because of the following informalities:  
Claim 3 recites the limitation "the dynamically increasing variable subspaces" in line 2.  Claim 1 only provides support for “the dynamically variable subspaces.” There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the inverted indexes" in line 2.  Claim 1 only provides support for an index and not a plurality of indexes.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the dynamically increasing variable subspaces" in lines 2-3.  Claim 8 only provides support for “the dynamically variable subspaces.” There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the inverted indexes" in line 2.  Claim 8 only provides support for an index and not a plurality of indexes.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the dynamically increasing variable subspaces" in lines 2-3.  Claim 15 only provides support for “the dynamically variable subspaces.” There is insufficient antecedent basis for this limitation in the claim.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0042252 to Sawhney et al (hereafter Sawhney).

Referring to claim 1, Sawhney discloses a method, by a processor, for implementing an approximation nearest neighbour (ANN) search in a computing environment, comprising: 
retrieving an approximation nearest neighbour (ANN) of a plurality of feature vectors in hyper-planes with dynamically variable subspaces by searching an inverted index (see [0040] and [0074] – The indexing module indexes each of the visual features into a visual feature index, which is, illustratively, embodied as a tree-like structure. To do this, the indexing module executes methods of random subspace projections and finding separating hyperplanes in high dimensional subspaces. The index trees enable efficient finding of approximate nearest neighbors to a query feature. Inverted indices stored in the index trees provide the mapping from features to images in the collection.).
Referring to claim 2, Sawhney discloses the method of claim 1, further including indexing a collection of the plurality of feature vectors using the hyper-planes, the inverted index, or a combination thereof, wherein the inverted index is an index that is inverted of query pseudo-terms (see [0029]; [0032]; [0039]; [0040]; [0043] – The visual features detected by the feature computation module including semantic entities are indexed with a variety of visual feature indicies.  The indexing module indexes each of the visual features into a visual feature index, which is, illustratively, embodied as a tree-like structure. To do this, the indexing module executes methods of random subspace projections and finding separating hyperplanes in high dimensional subspaces.).
Referring to claim 3, Sawhney discloses the method of claim 1, further including reading an output of the inverted index in a permutation order of dimensions of the dynamically increasing variable subspaces (see [0024]).
Referring to claim 4, Sawhney discloses the method of claim 3, further including determining one or more union sets of one or more union points in the dynamically variable subspaces, wherein the dynamically variable subspaces are increasing (see [0024]).
Referring to claim 5, Sawhney discloses the method of claim 4, further including restricting a true similarity computation on the union set (see [0024] – search for visual features that match (e.g., within a specified degree of confidence)).
 Referring to claim 6, Sawhney discloses the method of claim 1, further including: using the inverted indexes to index the plurality of feature vectors in the dynamically variable subspaces (see [0039] and [0040]); and determining exact distance of the plurality of feature vectors that are stored in a secondary storage (see [0016]; [0040]; and [0056]-[0059]).
Referring to claim 7, Sawhney discloses the method of claim 1, further including: 
transforming each of the plurality of feature vectors into a document having one or more pseudo-query terms (see [0043] and [0052] – inverted file), wherein the one or more pseudo-query terms correspond to a projection of one or more data points in the dynamically variable subspaces (see [0039] – Each feature descriptor can be represented as a point in Euclidean P-dimensional space.); 

determining one or more union sets of one or more union of the one or more data points in the dynamically variable subspaces (see [0024]); and 
ranking or re-ranking a list of the union sets upon determining an exact similarity value of the one or more pseudo-query terms (see [0026] and [0048]).
Referring to claim 8, Sawhney discloses a system for implementing an approximation nearest neighbour (ANN) search in a computing environment, comprising: one or more computers [multi-dimensional visual content realization computing system; user computing device; and server computing device] (see Fig 1 and Fig 7) with executable instructions [modules] that when executed cause the system to: 
retrieve an approximation nearest neighbour (ANN) of a plurality of feature vectors in hyper-planes with dynamically variable subspaces by searching an inverted index (see [0040] and [0074] – The indexing module indexes each of the visual features into a visual feature index, which is, illustratively, embodied as a tree-like structure. To do this, the indexing module executes methods of random subspace projections and finding separating hyperplanes in high dimensional subspaces. The index trees enable efficient finding of approximate nearest neighbors to a query feature. .
Referring to claim 9, Sawhney discloses the system of claim 8, wherein the executable instructions index a collection of the plurality of feature vectors using the hyper-planes, the inverted index, or a combination thereof, wherein the inverted index is an index that is inverted of query pseudo-terms (see [0029]; [0032]; [0039]; [0040]; [0043] – The visual features detected by the feature computation module including semantic entities are indexed with a variety of visual feature indicies.  The indexing module indexes each of the visual features into a visual feature index, which is, illustratively, embodied as a tree-like structure. To do this, the indexing module executes methods of random subspace projections and finding separating hyperplanes in high dimensional subspaces.).
Referring to claim 10, Sawhney discloses the system of claim 8, wherein the executable instructions read an output of the inverted index in a permutation order of dimensions of the dynamically increasing variable subspaces (see [0024]).
Referring to claim 11, Sawhney discloses the system of claim 10, wherein the executable instructions determine one or more union sets of one or more union points in the dynamically variable subspaces, wherein the dynamically variable subspaces are increasing (see [0024]).
Referring to claim 12, Sawhney discloses the system of claim 11, wherein the executable instructions restrict a true similarity computation on the union set (see [0024] – search for visual features that match (e.g., within a specified degree of confidence)).
Referring to claim 13, Sawhney discloses the system of claim 8, wherein the executable instructions: use the inverted indexes to index the plurality of feature vectors in the dynamically variable subspaces (see [0039] and [0040]); and determine exact distance of the plurality of feature vectors that are stored in a secondary storage (see [0016]; [0040]; [0056]-[0059]).
Referring to claim 14, Sawhney discloses the system of claim 8, wherein the executable instructions: 
transform each of the plurality of feature vectors into a document having one or more pseudo-query terms (see [0043] and [0052] – inverted file), wherein the one or more pseudo-query terms correspond to a projection of one or more data points in the dynamically variable subspaces (see [0039] – Each feature descriptor can be represented as a point in Euclidean P-dimensional space.); 
determine one or more dynamically increasing variable subspaces and performing a selected logical operation on the one or more pseudo-query terms (see [0024]); 
determine one or more union sets of one or more union of the one or more data points in the dynamically variable subspaces (see [0024]); and 

Referring to claim 15, Sawhney discloses a computer program product for implementing an approximation nearest neighbour (ANN) search in a computing environment using one or more processors, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein (see [0117]), the computer-readable program code portions comprising: 
an executable portion that retrieves an approximation nearest neighbour (ANN) of a plurality of feature vectors in hyper-planes with dynamically variable subspaces by searching an inverted index (see [0040] and [0074] – The indexing module indexes each of the visual features into a visual feature index, which is, illustratively, embodied as a tree-like structure. To do this, the indexing module executes methods of random subspace projections and finding separating hyperplanes in high dimensional subspaces. The index trees enable efficient finding of approximate nearest neighbors to a query feature. Inverted indices stored in the index trees provide the mapping from features to images in the collection.).
Referring to claim 16, Sawhney discloses the computer program product of claim 15, further including an executable portion that indexes a collection of the plurality of feature vectors using the hyper-planes, the inverted index, or a combination thereof, wherein the inverted index is an index that is inverted of query pseudo-terms (see [0029]; [0032]; [0039]; [0040]; [0043] – The visual features detected by the feature 
Referring to claim 17, Sawhney discloses the computer program product of claim 15, further including an executable portion that reads an output of the inverted index in a permutation order of dimensions of the dynamically increasing variable subspaces (see [0024]).
Referring to claim 18, Sawhney discloses the computer program product of claim 17, further including an executable portion that: determines one or more union sets of one or more union points in the dynamically variable subspaces, wherein the dynamically variable subspaces are increasing (see [0024]); and restricts a true similarity computation on the union set (see [0024] – search for visual features that match (e.g., within a specified degree of confidence)).
Referring to claim 19, Sawhney discloses the computer program product of claim 15, further including an executable portion that: uses the inverted indexes to index the plurality of feature vectors in the dynamically variable subspaces (see [0039] and [0040]); and determines exact distance of the plurality of feature vectors that are stored in a secondary storage (see [0016]; [0040]; [0056]-[0059]).
Referring to claim 20, Sawhney discloses the computer program product of claim 15, further including an executable portion that: 
transforms each of the plurality of feature vectors into a document having one or more pseudo-query terms (see [0043] and [0052] – inverted file), wherein the one or more pseudo-query terms correspond to a projection of one or more data points in the dynamically variable subspaces (see [0039] – Each feature descriptor can be represented as a point in Euclidean P-dimensional space.); 
determines one or more dynamically increasing variable subspaces and performing a selected logical operation on the one or more pseudo-query terms (see [0024]); 
determines one or more union sets of one or more union of the one or more data points in the dynamically variable subspaces (see [0024]); and 
ranks or re-ranks a list of the union sets upon determining an exact similarity value of the one or more pseudo-query terms (see [0026] and [0048]).
transforms each of the plurality of feature vectors into a document having one or more pseudo-query terms, wherein the one or more pseudo-query terms correspond to a projection of one or more data points in the dynamically variable subspaces; determines one or more dynamically increasing variable subspaces and performing a selected logical operation on the one or more pseudo-query terms; determines one or more union sets of one or more union of the one or more data points in the dynamically 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167